Citation Nr: 1425591	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  05-10 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, including as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from April 1958 to July 1967, with reserve service from 1974 to 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2006, the Veteran and his spouse testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  As the VLJ who conducted the May 2006 hearing is no longer employed by the Board, the Veteran was offered the opportunity to testify at a second hearing before another VLJ.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  In May 2012, the Veteran testified at a hearing before the undersigned VLJ.  

The Board notes that the claim was originally before the Board in December 2006.  However, due to a stay imposed by the Secretary of Veterans Affairs in September 2006, the issue on appeal was not addressed in a December 2006 Board decision.  In April 2010, after the stay was lifted, the Board remanded the Veteran's claim for additional development.  The Board also remanded the Veteran's claim for additional development in September 2012.  

The Board denied the Veteran's claim in a May 2013 decision.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Court Order, pursuant to a Joint Motion for Remand, the Veteran's claim was remanded to the Board for additional development.  

The issues of entitlement to service connection for a lumbar spine disability, a bilateral hip disability, a bilateral knee disability, bilateral hearing loss, and tinnitus being referred were raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

A remand is necessary before a decision on the merits of the claim can be promulgated.  

The Veteran claims that while serving aboard the USS Bashaw, the submarine surfaced in the Mekong Delta in Vietnam to deliver a sea, air, and land (SEAL) team.  The Board previously determined that the USS Bashaw did not serve in the inland waterways of the Republic of Vietnam.  

The parties to the Joint Motion for Remand determined that the Board erred in failing to obtain the deck and dive logs for the USS Bashaw for the time period from June 17, 1964, to July 14, 1964, and from July 20, 1964, to August 8, 1964, the time period during which the Veteran was stationed aboard and the submarine was in the official waters of Vietnam.

The Veteran's representative submitted copies of deck logs for the USS Bashaw for the relevant time period from June 17, 1964, to July 14, 1964, and from July 20, 1964, to August 8, 1964.  A review of the deck logs does not substantiate the claim that the USS Bashaw surfaced in the Mekong Delta during the relevant time period during which the Veteran served aboard the USS Bashaw.  While the records include reference to periods when the submarine was moored to other ships, submerged, or underway, it is unclear whether a separate dive log exists with more detailed reference to the dates and locations of any dives and surfacings.  Consequently, a remand is necessary to attempt to obtain any dive logs maintained for the period from June 17, 1964, to July 14, 1964, and from July 20, 1964, to August 8, 1964. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or any other relevant record repository in order to request the dive logs for the USS Bashaw for the time period from June 17, 1964, to July 14, 1964, and from July 20, 1964, to August 8, 1964.  Any negative responses to a request for records should be associated with the claims file.  

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

